ACCEPTED
                                                                                             03-14-00737-CV
                                                                                                    4044822
                                                                                   THIRD COURT OF APPEALS
February 5, 2015                                                                              AUSTIN, TEXAS
                                                                                         2/5/2015 4:58:39 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                      No. 03-14-00737-CV

                          In the Third Court of Appeals                   RECEIVED IN
                                                                     3rd COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                 Austin, Texas                       2/5/2015 4:58:39 PM
                                  __________________                   JEFFREY D. KYLE
                                                                             Clerk

                          CHASE CARMEN HUNTER
                                               Appellant,
                                     v.
             ELEANOR KITZMAN, JULIA RATHGEBER, AND THE TEXAS
                        DEPARTMENT OF INSURANCE
                                               Appellees.
                           ______________________
                       On Appeal from the 250th Judicial District Court
                              Cause No. D-1-GN-13-001957
                                    Travis County, Texas
                               _______________________
                      APPELLEES’ RESPONSE TO
         APPELLANT’S MOTION FOR ASSISTANCE WITH SCHEDULING
               REQUIRED HEARING IN THE UNDERLYING COURT
                         _____________________

      TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

            Appellees Eleanor Kitzman, Julia Rathgeber, and the Texas Department of

      Insurance, file this response to Appellant Chase Carmen Hunter’s Motion for

      Assistance with Scheduling Required Hearing in the Underlying Court, and would

      respectfully show as follows:

                           APPELLANT’S MOTION IS MOOT

            Appellant requests this Court to order the trial court to communicate with

      her in writing in order to set the hearing ordered by this Court in its January 21,
2015 order. But the trial court has already set such hearing for February 18, 2015 at

2:00 p.m. See Exhibit A (Cover Letter and Order Extending Time for Hearing).1

Thus Appellant’s Motion is moot.

                    RECOMMENDATION OF DISPOSITION
                       UNDER RULE 20.1(h)(2) OR (3)

       Although the hearing ordered by this Court has already been set, Appellees

anticipate that further litigation may ensue regarding such setting and respectfully

recommend that this Court withdraw its order setting a hearing, and instead decide

this matter under the provisions of Rule of Appellate Procedure 20.1(h)(2) or (3).

       On January 30, 2015, Appellant sent a fax to the District Clerk’s office

demanding that this matter be handled in a particular fashion, including giving her

ten business days to file a written response and to have the hearing set on a date

following the filing of that written response, after a coordination by fax for a date

on which she would be available to testify by telephone. See Exhibit B (Fax from

Appellant to Warren Vavra, Court Administrator, Travis County Civil District

Courts). Compliance with Appellant’s requests are not possible under the timing

provisions of Texas Rule of Civil Procedure Rule 20.1, or under Local Rule 9.1 of

Travis County, which does not permit evidentiary hearings to be conducted by


1
 The order was apparently mailed to the parties on January 30, 2015. The undersigned received
a copy by fax on February 2, 2015, and as a courtesy, emailed a copy to Appellant on February
4, 2015 after the filing of Appellant’s motion suggested that Appellant had not yet received a
copy of the order.

                                              2
telephone, other than for inmates. 2 Thus the district court will be unable to comply

with Appellant’s requests and Appellant will have to appear in person on February

18, 2015, to present evidence to meet her burden.

          Appellees anticipate that Appellant will contest having to appear in person in

Travis County on February 18, 2015. To expedite this matter and conserve judicial

and party resources, Appellees would respectfully suggest that this Court withdraw

its order requiring the trial court to hold an evidentiary hearing, and that this Court

instead either decide the contest based on the affidavit and other filed documents,

as provided by Rule 20.1(h)(2), or request the written submission of additional

evidence, and without conducting a hearing, decide the contest based on the

evidence, as provided for by the provisions of Rule 20.1(h)(3).

                                        PRAYER

          WHEREFORE, PREMISES CONSIDERED, Appellees pray this Honorable

Court to dismiss Appellant’s motion as moot, but would recommend that the Court

withdraw the order requiring the trial court to hold an evidentiary hearing and

decide this matter without a hearing under the provisions of either Rule 20.1(h)(2)

or (3).




2
    Appellant is not an inmate.

                                             3
Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

ROBERT O’KEEFE
Division Chief
Financial Litigation, Tax, and Charitable Trusts
Division

/s/ Cynthia A. Morales
Cynthia A. Morales
Assistant Attorney General
Texas State Bar No. 14417420
Financial Litigation, Tax, and Charitable Trusts
Division P.O. Box 12548
Austin, Texas 78711-2548
(512) 475-4470 Phone
(512) 477-2348 Fax
cynthia.morales@texasattorneygeneral.gov

Counsel for Appellees, Eleanor Kitzman,
Julia Rathgeber, and the Texas Department of
Insurance




         4
                        CERTIFICATE OF SERVICE

      I hereby certify that on this 5th day of February, 2015, the above and
foregoing Appellees’ Response to Appellant’s Motion for Assistance in Scheduling
Required Hearing in the Underlying Court was filed and served by fax and email
on:

Chase Carmen Hunter
340 S. Lemon Avenue #9039
Walnut, CA 91789
chase_hunter@yahoo.com
Fax: (703)-997-5999

                                    /s/ Cynthia A. Morales
                                    CYNTHIA A. MORALES




                                       5
                                                                                               ri-¡                      rt rÀ-l
FEE-|¡Z-2þ115 t¡?:12                Tl   I5T I:[UF]T   ÊDI'l] N                                ._r1¿   -rF,l
                                                                                                       üJ+       -r¡D/
                                                                                                                 lÌf+    Í,v)¿




  STATË

     Court AdmÍnistråtor's Office
     Travis Çounty Court House
     P.0. Box 1748
     Austin, Texas 78767


     January 30, 2015




Chase Carmen Hu¡rter                                              Cynthia A. Morales
34o S Lemon Ave #9o3g                                             Assistant Attorney General
Walnut, C,{ gtz8g                                                 P.0. Box rr548
                                                                  Austin, TX 787rr-e548
Chase Carmen Hunter
P.O. Box 4se5z
Frederícksburg, VA er4o4



     Rç: Cause No. D-l-GN" l3-01¡1957; Chase Ca¡men Hunfer vs. Eleanor Kitzman, et al; In the                  25011'
     District Court of Travis County, Texas


     Cor¡nsel and Ms, Hunter:

            Enclosed is a file stamped copy of an order settirtg a hearing on the Appellee's Contest to
     Appellant Çhase CarunÈn Hunter's AfTìdavít of Indigence in the nbove refercnced aausÈ.

     Sincerely,




    Walren Vavrn
    Court ¡\dministrutor
    Travis Çounty Civil District Coltrts

    WV/lr

    cc: Ms. Antalia Rridriguez-Mendoza, Travis Count¡, District Çlerk




                                                                  A
FEE-EI-IEIS E5:lf                 Ii   I5T IIUET f]tl'l1l'l                                   F{ a
                                                                                              -rJ-¿    'lr/
                                                                                                       c'Jq
                                                                                                                ñiñl
                                                                                                                ff t+
                                                                                                                                    ñ rì=
                                                                                                                                    tr.rarJ


                                                                                              .¡:¡j!:)t
                                                                                             ¡,¡..,r    ¡¡: r¡.¡¡.r i     ,.i...{, t!.-..../.
                                                                                                                       :,,.t4.;\.ri,tl.r,"
                                                                                                '.¡l l, ¡.ì','tu 1.,;'t-'r, i, i'í,rit,l,i


                                          cALjilH No.        D-1 -GN- I 3-00 1 9s7                     J,,rr)'J   3   ii   iili'5
                                                                                                                                          Ø
                                                                                             AI                        /5
                                                                                             Velva L. price, Di                      Clurk
   CI-IA   sJE   CARMEN HI.JNTER                         ,q
                                                         U                  Ihi,TFIE DIS'TRICT (IOURT OF
                                                         o

                                                         I
   VS                                                    s                  TRAVIS COUNTY. TEX.AS

   ELEÄNOR KITZMAbtr. ET AL                              f¡
                                                         Y                  2-íCTH JUDICIAL DISTRICT




                             SRDER EXTENDING TIME FO

             In accoïdânce with the.Tanuary 21,2015 Orcler of the Texns Cìourt of AppÇals,ï^hild

   Distriot at Austin, the Çourt hereby extends the time in which to hold a hearing to consider the

   nvidence on Appellee 's Contest to Appellarrt Chase Carmen Hunter's Affrtiavit of Indigence.

             It is therefore ordered that tlre Appellee 's Contest to Appellant Chase Carmen Hunter's

   Affidavit of incligence is hereby       set for lrearing on Wednesclay, liebruary   i8, 2015 at 2:00 p.m.

             The Court Administrator shall set this oause for hearing on thc Travis County Civil

   Dístríct Conrt Central Docket a¡d sirall sencl notice by first class tnail to all pro se pailie$ ånd

   attorneys of record,


                                  ,L
             SIGNED this     Ja           day   of     41-                    ?015




                                                         JUD




                                                                                                                            TÜTf:iL F. Ef,
To: Cynthia l{Orales 0 512-477-2348 From: Fax Sender             Pg   l/   2 øl/3Ø/15 5:47   pm




                                                                      Facsimile Transmittal




         FÆ(
                               Morales
                           To: Gynthia                                     From: Fax Sender
                 Company: TexasAttorneyGeneral                              Dste:01/30/2015
               Fax Numbe¡: 5124772348                                      Pages: 2 (inoluding cowr)
                           Re: 3rd Court of Appeals OrderTo Hold Hearing D-l-GN-l3001957



        Gommentr¡:
       Itr. Vnvrn:
        I rtËtivtd lout voiorui]. ftttttËri rrgrr¡èi¡rÉr tåe tehrduliñg Þf t hlÊËiüg,
       firrt, I hrvc not r¡cciv¡d tt¡¡ Ennpcndnntr' ohrlhngn to my rffidrvit of
       indigrnoy. Perhrpl thr Encpondn¡¡t¡ nril,¡d ¡ustr r dosr¡snnt to nn rt r¡r
       incos¡rct rdd¡¡¡¡. !ff' corrcct rdd¡c¡¡ IOR THIH LATÍgUItr i¡ ¡hown on tl¡¡
       patltton rnd notlce of eppeal that I ltled ln thfs ¡utt'er.
        $ccond,  phuc, dLrcct thc Rcapondcntr üo u¡fl nrc thc chellanga tô                        n\f
        rffld¡rvLt of fnútEuncy at chrer_huntarÊyelroo. con
        llhLtd,ELva ua 10 ful1 butLna¡¡ drya ftoo ttrË dåtË Ì raccivr thn nárÞônd¡nt¡t
       chrlJ-anEa to ny effl-d.evl-t of J,nt{Eantcy vla ørl-1 to rav{arc rnd to fLlc r
       w¡ittan rÉËpËrfltË ü¡5 thé Hrra¡rondrntar êhtl1ËnEË to ty ¿ffid¿vit öf i¡l&igËf,êy.
       I wíIL fitt lgy Etrponm ¡gittr thr Erevit Counùy Dirtri.at Cpu¡t s¡d tår Ttrird
        Court of å¡çra'la,
       fourth, rftns you uccrivf, rßy wsitt¡n rÕ¡pÞn¡¡ to ttrc Ennpondnntr' ehrlbngr
       to nry rffidrvit of ind'ignncy, plmr¡, fl¡¡ mn rnd ttre Reopond,cnts r líst of
       rvrllrbl¡ drtc¡ rnd tLn¡¡ fo¡ r hmrlng during whicÌ¡ I wlII r¡rpur by
       tnlephone. I wlll lrx to tho Rsapondents a notlco regardlng whLch datas I ¡nr
       av¡llable. Eopefully, one of thos¡ d¡Èa¡ wlll ba convenl,ent tor tl¡e
       Reepondnnt¡; a¡d Ëhc Roapond¡nt¡ ce¡r fax ¡u¡ and yôu Ë notfca ragardtng shtch
       d¡tr and tùna thcy hrvc cho¡cn.
       Illrü,n]t yÖu,
       Chaar Huntat

        ?03-997-5999        fp¡


                                                       B
To: Cynthia Ìlorales 0 512-4?7-2348 From: Fax   Sencler   Pg 2/ 2 ø1/3ø/15 5:47 pn




        chr,se_huntrr0yrhøo . corr s¡¡¡rll
        3{0 B Lq¡on Ave
        #9039
       llelnut,     C,[ E1789

        ÊÊ¡ C$rthíÊ MoËü.IËts SLL-117-â3{8